DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-5, 9-11, 13-15, 17-18, 20 & 22-26 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Claim Objections
Claims 23-24 is objected to because of the following informalities:  In Claim 23, line 5, “tube area” should read “cross-sectional area of the tube”. Claim 24 is also objected to due to its dependency on Claim 23. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11, 13-15, 17-18, 20 & 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


B) The term “the distal opening” in Claim 1, lines 16 & 17 renders the claim indefinite because each of the external assemblies comprises a distal opening and it is not clear which distal opening “the distal opening” refers to. For the purposes of examination, “the distal opening” has been construed to be a respective distal opening of the distal openings corresponding to the one of the plurality of external extension assemblies.

C) Claim 18 appears to contain grammatical errors which render the claim indefinite. Specifically, “around a perimeter of the tube of the cap is larger than an area occupied by one or more distal openings”. It is not clear if the distal openings are the same as the distal openings of Claim 14 or are additional openings. It is not clear what dimension is larger than the area occupied by the distal openings. In addition, the Examiner believes that “equidistance” should read “equidistant, but the other issues make that unclear as well. For the purposes of examination, Claim 18 has been construed to be that the plurality of external extension assemblies are disposed equidistant around a perimeter of the tube proximate to the cap, wherein a length of the perimeter occupied by the external assemblies is less than a total length of the perimeter.

D) The term “a distal opening” in Claim 25, line 2 renders the claim indefinite because it implies an additional distal opening but also appears to refer back to the distal openings of Claim 9. For the purposes of examination, “a distal opening” has been construed to be the respective distal openings mentioned in Claim 9.

E) Claims 3-5, 10-11, 13, 15, 17, 20, 22-24 & 26 are also rejected due to their dependency on Claim 1, 9 or 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 13-14, 17-18, 20 & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 1,897,440 to Richardson.

A) As per Claim 9, 14 & 26, Richardson teaches an improved vent for a roof system (Richardson: Figures 1-2; Pg. 2, lines 22-25, venting room) comprising: 
a central vertical tube in fluid communications with the roof system (Richardson: Figure 2, Item 1); 
a plurality of external extension assemblies (Richardson: Figure 1, Items 6 with distal opening on outside of Items 6 furthest from Item 1) in fluid communication with the tube, wherein each external extension assembly extends outward from the central vertical tube with a distal opening external to the tube, wherein the distal opening experiences an external pressure, and is configured to draw fluid from the roof system through the central vertical tube via a one-way valve (Richardson: Figure 2, Items 11) according to a pressure difference between the external pressure at the distal opening and an internal pressure relative to the tube, the one-way valve located between the distal opening and the tube, wherein the first check valve opens when fluid moves across the distal opening SGR/23830643.1U.S. Patent Application No. 15/975,963creating an external pressure at the distal opening that is lower than an internal pressure within the tube, and remains closed when the 

B) As per Claim 10, Richardson teaches that a flange attached to the central vertical tube having a flange opening allowing fluid communications between the roof system and the tube (Richardson: Figures 1-2, flange on bottom of Item 1 has opening to allow air from inside of roof system).

C) As per Claim 13 & 17, Richardson teaches that a cap disposed at a top portion of the central vertical tube (Richardson: Figure 2, Item 2).

D) As per Claim 18, Richardson teaches that the plurality of external extension assemblies are disposed equidistance 7around a perimeter of the tube of the cap is larger than an area occupied by one or more distal openings (Richardson: Figure 2, Items 6 are equidistant and are near the cap 2 and do not take up the full perimeter below the top of each Item 6, as construed by 112(b) above).

E) As per Claim 20, Richardson teaches that the plurality of external extension assemblies comprises at least three external extension assemblies (Richardson: Figure 1, Items 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of US Patent Number 7,607,974 to Jones.

A) As per Claims 11 & 15, Richardson teaches a flange (Richardson: Figures 1-2, flange on bottom of Item 1 has opening to allow air from inside of roof system).
Richardson does not teach a spacer attached to the flange defining an airway between the flange and the roof system.
However, Jones teaches a spacer attached to the flange defining an airway between the flange and the roof system (Jones: Figure 3, Items 34).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Richardson by adding a spacer for roof air ducts, as taught by Jones, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Richardson with these aforementioned teachings of Jones with the motivation of providing the vent with airflow from other parts of the building thereby better ventilating the building without intruding ducts into the living spaces.

B) As per Claim 25, Richardson in view of Jones teaches that each external extension assemblies further comprises a distal opening at which the external pressure occurs, wherein a sum of surface areas of each distal opening of the plurality of external extension assemblies creates an output area, wherein the airway has a flange area, wherein the output area is approximately equal to or greater than the flange area (Richardson: Figures 1-2, Items 3 together area at least equal to total draft area; pg. 1, lines 44-53, therefore the distal openings [all significantly bigger than openings 3] are certainly equal to or greater than the flange area).

Claims 1, 3-5, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Jones and further in view of US Patent Number 2,878,743 to Trunnell.

A) As per Claim 1, Richardson teaches an improved vent for a roof system (Richardson: Figures 1-2; Pg. 2, lines 22-25, venting room) comprising: 
a flange (Richardson: Figures 1-2, flange on bottom of Item 1 has opening to allow air from inside of roof system),
a flange opening in the flange in fluid communication with the roof system (Richardson: Figures 1-2, flange on bottom of Item 1 has opening to allow air from inside of roof system); 
a tube (Richardson: Figure 2, upper half of Item 1) in fluid communications with the flange opening defined in the flange; 
a plurality of external extension assemblies extending outward from the tube (Richardson: Figure 1, Items 6), each of the external extension assemblies comprising: 
an extension (Richardson: Figure 1, Items 6 with distal opening on outside of Items 6 furthest from Item 1) extending from and in fluid communication with the tube, the extension including a distal opening at a distal end opposite the tube; and 
a check valve positioned within the extension between the distal opening and the tube, the check valve configured to remain in a closed position when an external pressure at the distal opening is greater than an internal pressure from the tube (Richardson: Figures 1-2, Item 11), 
wherein one of the plurality of external extension assemblies experiencing a lowest external pressure draws fluid from the roof system through the tube out the first distal opening when the internal pressure internal to the tube is greater than the external pressure at the distal opening (Richardson: Pg. 2, lines 3-8, as applicant’s invention, valves with less pressure inside than outside the tube will be closed).
Richardson does not teach the flange having spacers attached to a bottom surface of the flange defining an air channel between the roof system and the flange;
the extension being an elbow.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Richardson by adding a spacer for roof air ducts, as taught by Jones, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Richardson with these aforementioned teachings of Jones with the motivation of providing the vent with airflow from other parts of the building thereby better ventilating the building without intruding ducts into the living spaces.
Richardson in view of Jones does not teach that the extension is an elbow.
However, Trunnell teaches an elbow extension (Trunnell: Figure 9, elbow extension off to right side of tube).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Richardson in view of Jones by making the extension an elbow, as taught by Trunnell, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Richardson in view of Jones with these aforementioned teachings of Trunnell with the motivation of further preventing rain intrusion into the tube even when the check valves are open.

B) As per Claim 3, Richardson in view of Jones and Trunnell teaches that the plurality of external extension assemblies comprises at least three external extension assemblies (Richardson: Figure 1, Items 6).

C) As per Claim 4, Richardson in view of Jones and Trunnell teaches that the plurality of external extension assemblies are circumferentially disposed around a perimeter of the tube (Richardson: Figure 1, Items 6).

D) As per Claim 5, Richardson in view of Jones and Trunnell teaches that the plurality of external extension assemblies are equidistant relative to each other (Richardson: Figure 1, Items 6). 

 an output area, wherein the output area is defined by a sum of surface areas of each distal end of the plurality of external extension assemblies, and wherein the air channel defines a flange area and a cross-sectional area of the tube, wherein the output area is approximately equal to or greater than the flange area and the cross-sectional area of the tube (Richardson: Figures 1-2, Items 3 together area at least equal to total draft area; pg. 1, lines 44-53, therefore the distal openings [all significantly bigger than openings 3] are certainly equal to or greater than the flange area).

F) As per Claim 24, Richardson in view of Jones and Trunnell teaches that a base assembly comprising: a stem oriented above the flange (Richardson: Figure 2, lower half of Item 1 connected to tube as upper half of Item 1), the stem in communication with the tube, wherein the stem has a cross-sectional area; and wherein the base assembly has a flange area, wherein the flange area is defined by the air channel between the flange and the roof system, wherein the stem cross-sectional area is approximately equal to or greater than the flange area  (Richardson: Figures 1-2, Items 3 together area at least equal to total draft area; pg. 1, lines 44-53, therefore the distal openings [all significantly bigger than openings 3] are certainly equal to or greater than the flange area).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9-11, 13-15, 17-18, 20 & 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Allen R Schult/Examiner, Art Unit 3762